Citation Nr: 1124968	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-19 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right foot disorder manifested by numbness.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from July 2003 to July 2004, and from February 2006 to February 2007.

This appeal to the Board of Veterans Appeals originally arose from an April 2007 rating action that denied service connection for sleep apnea, bilateral hearing loss, a right foot disability manifested by numbness, and right calf injury residuals.  

In January 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  At the hearing, the Veteran withdrew his appeal with respect to the issue of service connection for right calf injury residuals.

In May 2010, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  The Board is satisfied that there was substantial compliance with its remand directives.  In this regard, the Veteran was scheduled for and attended an RO hearing as mandated in the remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  Sleep apnea is reasonably related to service.  

2.  The Veteran does not have a present disability of bilateral hearing loss.  

3.  The Veteran does not have a present right foot disability manifested by numbness of the right foot.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  

3.  The criteria for service connection for a right foot disorder manifested by numbness have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to the issue regarding service connection for sleep apnea, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

As to the remaining issues on appeal, the VCAA duty to notify was satisfied for the issue regarding hearing loss and a right foot disorder by way of a letter sent to the Veteran in April 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  
Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records and the Veteran has been afforded an RO and a Board hearing.  Next, the Veteran was examined by VA in conjunction with these claims.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306. " [I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss, which are manifested to a compensable degree within one year after separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, the Board notes that in some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Charles v. Principi, 16 Vet. App 370, 374 (2002).

Sleep Apnea

The Veteran contends that he has sleep apnea which was incurred in service.  He states that he first noticed symptoms of sleep apnea when he returned from Kuwait in 2004 and that he had sleep study done in December 2004 or January 2005 at Florida Hospital.  

The Veteran's service treatment records for his service from July 2003 to July 2004 show no complaint, diagnosis, or treatment for sleep apnea.  On his second period of service from February 2006 to February 2007, the Veteran noted on his entrance examination that he had a diagnosis of sleep apnea.   

VA records show that the Veteran was seen in November 2004 for complaints of snoring and daytime sleepiness.  In December 2004 he underwent a sleep study and was diagnosed with obstructive sleep apnea.  When the Veteran was examined by VA in March 2007, the examiner noted that the claims file was not available.  The examiner took a history from the Veteran, and sleep apnea was diagnosed.  The examiner was advised that the Veteran has been discharged from service for less than one year and claims sleep apnea.  The examiner opined that the sleep apnea is service connected since this disorder was treated and diagnosed during service.  

In February 2010, the Veteran's wife sent a letter to VA.  She stated that when the Veteran returned from Kuwait in 2004, he was snoring much louder than before and he had periods when he stopped breathing for a few seconds when he was sleeping and then wake up gasping for air.  

The Veteran clearly has a current disability.  The issue then becomes whether the condition either began during or was otherwise caused by the Veteran's military service.  As noted, the service treatment records are void of any sleep related complaints.  However, the Veteran's wife submitted a statement in conjunction with the Veteran's claim in which she attests to observing him with sleep related problems when he returned from Kuwait in 2004.   

A lay person, such as the Veteran's wife, is competent to report symptoms such a gasping for breath or snoring, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of lay statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, there is no evidence that calls the credibility of the wife's statements into question.  Her statements are consistent with the statements offered by the Veteran.  Given their consistency, the Board finds the statements by the Veteran's wife to be credible.   

Additionally, while the Veteran did not specifically report sleeping problems in service, he sought treatment for symptoms which were eventually diagnosed as sleep apnea less than four months after service, and it was confirmed by credible and competent testimony that these symptoms had in fact begun while the Veteran was in service.  Further in his capacity as a physician's assistant he is competent to offer a diagnosis as to the symptoms he experienced during and shortly after service.   

A VA examination was provided in March 2007 and the VA examiner opined that sleep apnea is service connected.  It is noted that this was based on a history provided by the Veteran since the claims file was not available.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court clarified that the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by the Veteran.  Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  As the Board finds that the Veteran's statements are credible, the VA opinion is highly probative.  Further, there is no opinion that finds that the Veteran's sleep apnea is not related to service.  

As described above, the onset of the Veteran's obstructive sleep apnea has been placed during his time in military service by credible evidence and therefore the criteria for service connection have been met.  Accordingly, the Veteran's claim is granted.   


Bilateral Defective Hearing

The Veteran claims that he has bilateral defective hearing due to exposure to generator noise while in Kuwait, and that he was exposed to noise due to live fire.  The record shows that he was exposed to loud noise during his service in support of Operation Enduring Freedom and thus exposure to acoustic trauma has been conceded by VA.  The service treatment records show no indication of defective hearing.  On audiometric testing in June 2004, did not reflect defective hearing by VA standards.  

On the VA audiological evaluation in January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
30
LEFT
20
20
25
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and in the left ear.  The Veteran reported a history of military noise and no occupational noise exposure after service.  The examiner found that the Veteran had hearing loss bilaterally, not disabling per 38 C.F.R. § 3.385.  

Here, the preponderance of the evidence shows that the Veteran does not a current bilateral hearing disability in accordance with VA regulations.  See 38 C.F.R. § 3.385.  

In considering the Veteran's contentions that he suffers from hearing loss and has suffered from hearing loss since his active military service, the Board acknowledges that he is competent to report symptoms that he came to know through the use of his senses.  Layno, 6 Vet. App. at 469.  Furthermore, the Board finds that his testimony regarding his hearing loss to be credible, as it is consistent throughout the records and facially plausible.  

However, as stated above, under 38 C.F.R. § 3.385, the Board is precluded from finding a current disability of hearing loss where auditory thresholds are not at 26 decibels or greater at three of the relevant frequencies, the auditory threshold at any relevant frequency is 40 decibels or greater, or speech recognition scores are less than 94 percent.  Here, the only auditory threshold at a frequency over 26 decibels was at 4000 Hz, and speech recognition was 96 percent, bilaterally.  The VA examiner, a licensed audiologist, determined that the Veteran's hearing was not disabling by VA standards.  As such, the Board cannot find that the Veteran suffers from a present bilateral hearing loss under 38 C.F.R. § 3.385.  

It is noted that the Veteran is a physician's assistant.  However, as noted by the Court, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to opinions on the severity of hearing loss absent objective testing.  While the appellant is competent to say that he experienced hearing problems in his ears while in service and now, he does not have the expertise to state that he met the requirements of 38 C.F.R. § 3.385; audiometric testing would be required to do that.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  

The Veteran's statements regarding his symptomatology are outweighed by the current findings of the VA examiner and the objective audiometric findings which determined that the Veteran does not suffer from bilateral hearing loss at the relevant frequencies, in accordance with 38 C.F.R. § 3.385.  Therefore, the Veteran's claim for service connection must be denied.  See Brammer, 3 Vet. App. at 225.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102.

A Right Foot Disorder characterized as Right Foot Numbness

The Veteran claims that he has right foot numbness related to service.  A review of his service treatment records shows no complaint diagnosis or treatment for right foot numbness.  After service, the Veteran was examined by VA in March 2007.  On evaluation of the extremities, the Veteran reported having right foot numbness especially when driving.  No abnormal neurological findings were noted for the right foot.  

The Veteran was examined by VA in July 2009.  The claims file was reviewed.  At that time the Veteran denied a history of numbness.  Sensory examination of the lower extremities was normal.  

Here, the preponderance of the evidence shows that the Veteran does not a current right foot disability characterized numbness of the right foot.  In considering the Veteran's contentions that he suffers from numbness of the right foot, the Board acknowledges that he is competent to report symptoms that he came to know through the use of his senses.  Layno, 6 Vet. App. at 469.  Furthermore, the Board finds that his testimony regarding his feeling numbness in the right foot to be credible, as it is consistent throughout the records and facially plausible.  

However, as stated above, service connection requires the finding of a current disability.  Here, there is no finding of any sensory problems in the right foot.  The VA examiner noted above conducted sensory testing and determined that the Veteran's sensory testing was normal.  As such, the Board cannot find that the Veteran suffers from a neurological disorder involving the right foot.  

It is noted that the Veteran is a physician's assistant.  While the appellant is competent to say that he experienced numbness while in service and now, his statements regarding his symptomatology are outweighed by the current findings of the VA examiner and the objective findings on neurological evaluation which determined that the Veteran does not suffer from a current neurological disorder of the right foot.  Therefore, the Veteran's claim for service connection must be denied.  See Brammer, 3 Vet. App. at 225.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted. 

Service connection for bilateral hearing loss is denied.  

Service connection for a right foot disorder manifested by numbness is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


